Chambers, J.
(dissenting) — I believe the plain language of the commercial fishing statute requires a showing of intent to act with commercial purposes. Because the statute also creates an impermissible conclusive presumption of intent from the possession of more than three times the bag limit of geoducks, I respectfully dissent.
I agree with the majority that the crux of this case is whether the crime of commercial fishing without a license is a strict liability offense or requires intent. Absent strict liability, a crime necessarily requires intent and the only intent to be read in the text of the criminal statute is “commercial purpose.”
To determine whether “commercial purpose” refers to conduct or intent, we must determine whether the legislature intended to create a strict liability crime. Strict liability crimes are generally disfavored. State v. Anderson, 141 *832Wn.2d 357, 361-63, 5 P.3d 1247 (2000). To determine whether a strict liability crime has been created, it is necessary to consider legislative purpose as revealed by the language of the statute and the legislative history. State v. Bash, 130 Wn.2d 594, 605, 925 P.2d 978 (1996). However, if the language is unambiguous, our inquiry need go no further:
We have stated repeatedly that if a statute is unambiguous, its meaning must be derived from its actual language. “If the language is not ambiguous, there is no need for judicial interpretation. Words are given the meaning provided by the statute or, in the absence of specific definition, their ordinary meaning.”
State v. Smith, 117 Wn.2d 263, 270-71, 814 P.2d 652 (1991) (quoting State v. Standifer, 110 Wn.2d 90, 92, 750 P.2d 258 (1988)). The commercial fishing statute, RCW 77.15.500, uses the word “purpose [].” The word is not defined in the statute, so we look to its ordinary meaning.
This court has invariably construed the word “purpose” to denote intention, often turning to dictionaries to find the definition. When interpreting a Seattle antiloitering ordinance, we held that the use of the word “purpose” demonstrated a “clear and unambiguous” requirement of intent:
The wording of [the section] is clear and unambiguous. The ordinance forbids loitering “in a manner and under circumstances manifesting” an unlawful purpose, the unlawful purpose being to induce another to commit an act of prostitution. According to Ballentine’s Law Dictionary 1028 (3d ed. 1969), “purpose” is defined as “An intention.” Therefore, intent is required....
City of Seattle v. Jones, 79 Wn.2d 626, 629, 488 P.2d 750 (1971). See also City of Seattle v. Slack, 113 Wn.2d 850, 858, 784 P.2d 494 (1989) (affirming the reasoning in Jones and holding that under a revised ordinance, being a “known prostitute” may be used to infer “intent or purpose”).
In another context, we again held that the word “purpose” necessarily implies intent. In holding that a board of *833county commissioners gave insufficient notice of the purpose of a meeting, we quoted Webster’s Third New International Dictionary (1966) (defining “purpose” as “ ‘an object, effect, or result aimed at, intended, or attained’ ”). Glaspey & Sons v. Conrad, 83 Wn.2d 707, 711, 521 P.2d 1173 (1974). A notice that the meeting would be held “ ‘for the purpose of discussing the pros and cons’ ” of a proposed ordinance did not give notice of the purpose because the intended result was to submit substantial amendments to the proposal. Id.
In addition to defining “purpose” as intent, we have defined “intent” as purpose. In distinguishing motive from intent, we described intent as “ ‘the purpose or design with which the act is done, the purpose to make the means adopted effective.’ ” State v. Powell, 126 Wn.2d 244, 260, 893 P.2d 615 (1995) (quoting Black’s Law Dictionary 1014 (6th ed. 1990)).
In other contexts also, we have used the word purpose to denote intent. See, e.g., Kilian v. Atkinson, 147 Wn.2d 16, 28, 50 P.3d 638 (2002) (equating legislative intent with legislative purpose); State v. Johnson, 124 Wn.2d 57, 66, 873 P.2d 514 (1994) (affirming an exceptional sentence for gang involvement and defining the mens rea in terms of “criminal purposes”); State v. Halstien, 122 Wn.2d 109, 119, 857 P.2d 270 (1993) (interpreting “purpose” as a reference to the defendant’s mental state); cf. Amalgamated Transit Union Legislative Council v. State, 145 Wn.2d 544, 570-71, 40 P.3d 656 (2002) (Madsen, J., dissenting) (equating “the voters’ purpose” with “the intent of the people”). Thus, the language of the statute indicates that an intent element is required, and that element is presumed from possession of at least three times the bag limit.
If an intent element is required, then can the element be presumed from the possession of at least three times the bag limit of geoducks? Presumptions have long been regarded with suspicion. “ ‘ “ ‘Presumptions’. . . ‘may be looked on as the bats of the law, flitting in the twilight but disappearing in the sunshine of actual facts.’. . .” ’ ” State v. Jackson, 112 Wn.2d 867, 873, 774 P.2d 1211 (1989) (quoting *834Bradley v. S.L. Savage, Inc., 13 Wn.2d 28, 38, 123 P.2d 780 (1942) (quoting Paul v. United Rys. Co., 152 Mo. App. 577, 588, 134 S.W. 3 (1911))).
A “conclusive” or “irrebuttable” presumption is a mandatory presumption providing that “ ‘when fact B is proven, fact A must be taken as true, and the adversary is not allowed to dispute this at all.’ ” State v. Savage, 94 Wn.2d 569, 573, 618 P.2d 82 (1980) (quoting Edward W. Cleary, McCormick’s Handbook op the Law of Evidence § 342, at 804 (2d ed. 1972)). This court has unequivocally rejected the concept of using any conclusive presumption to find an element of a crime:
Due process prohibits the use of a conclusive or irrebuttable presumption to find an element of a criminal offense, because such use of a conclusive presumption “would ‘conflict with the overriding presumption of innocence with which the law endows the accused and which extends to every element of the crime,’ and would ‘invade [the] factfinding function’ which in a criminal case the law assigns solely to the jury.”
Savage, 94 Wn.2d at 573 (alteration in original) (quoting Sandstrom v. Montana, 442 U.S. 510, 523, 99 S. Ct. 2450, 61 L. Ed. 2d 39 (1979)). This rule that the use of conclusive or burden-shifting presumptions to find an element of a criminal offense violates due process has been applied in the case of statutory as well as instructional presumptions. See, e.g., Mullaney v. Wilbur, 421 U.S. 684, 95 S. Ct. 1881, 44 L. Ed. 2d 508 (1975) (striking down a statutory presumption that, absent heat of passion, an intentional and unlawful homicide was murder). Intent may be inferred from conduct only when the intent is plainly and logically indicated by the conduct. State v. Davis, 73 Wn.2d 271, 289, 438 P.2d 185 (1968). Here, possession of a certain number of geoducks does not plainly and logically indicate the intent to dispose of the geoducks commercially.
I would hold that as applied to Steven Mertens, former RCW 77.15.110(l)(c) (1998) created an unconstitutional conclusive presumption that because he possessed over three times the personal bag limit, he acted with commer*835cial purpose or intent. I would affirm the Court of Appeals, and therefore I respectfully dissent.
Alexander, C.J., and Johnson and Sanders, JJ., concur with Chambers, J.